DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9, 11-12, 15, 17-18, 21, 23, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Andre (2013/0189458).
	With respect to Claim 1, Andre teaches a mesh assembly (Figures 3-4) comprising: a first mesh sheet (200A) and a second mesh sheet (200B), wherein the second mesh sheet (200B) is integrally formed on top of and attached to the first mesh sheet (200A); the first mesh sheet (200A) comprising a plurality of first holes (202A) arranged according to a first pattern; the second mesh sheet (200B) comprising a 
	With respect to Claim 2, it is obvious that Andre teaches wherein the plurality of first holes (Figure 3-4, #202A; Figure 20, #1402A) further comprises at least one first centric hole (1402A); and wherein the plurality of second holes (202B/1402B) further comprises at least one second centric hole (1402B), the first (1402A) and second (1402B) centric holes are fully aligned and unobstructed (forming through hole #1406).  The Examiner notes that Andre teaches wherein the hole patterns are fully customizable/adjustable to form a desired structure/pattern ([0088]), and further that Andre teaches example hole patterns may include concentric/unobstructed holes as in Figure 20, as well as partially obstructed holes (Figures 3-4, 21 and 24).  Therefore, the claimed configuration is obvious over Andre.
	With respect to Claim 5, Andre teaches wherein the first pattern and the second pattern further comprise a pattern in which each hole (202A/202B) is provided at a pre- determined distance from all neighboring holes (202A/202B).  
	With respect to Claim 7, Andre is relied upon for the reasons and disclosures set forth above.  Andre further teaches wherein each hole (202A) of the first mesh sheet (200A) and each hole (220B) of the second mesh sheet (200B) has a diameter in an unspecified range which is appropriate for use in a portable electronic device to reduce fan noise in a near identical manner to Applicant’s device.  Andre fails to explicitly teach wherein each hole of the first mesh and each hole of the second mesh has a diameter in a range of 0.01 mm to 0.1 mm.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein each hole of the first mesh and each hole of the second mesh has a diameter in a range of 0.01 mm to 0.1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claim 9, Andre teaches wherein the first pattern and the second pattern comprise a pattern in which an angle between a center of a hole (one of holes #202A/202B) and two corresponding centers of two neighboring holes (two neighboring holes #202A/202B of said one hole #202/A/202B) of the hole is in a range of 30 degrees to 90 degrees (clearly seen in Figures 1A-B, 3-4 and 18, for example).  
	With respect to Claim 11, Andre teaches wherein the first pattern and the second pattern comprise a repetitive pattern (clearly seen in Figures 1A-B, 3-4 and 18, for example).   
	With respect to Claim 12, Andre teaches wherein the first pattern and the second pattern are identical (clearly seen in Figures 1A-B and 3-4, for example).   
	With respect to Claim 15, Andre wherein the first mesh sheet (200A) and/or the second mesh sheet (200B) are made from metal or polyethylene ([0055]).
	With respect to Claim 17, Andre teaches method for manufacturing a mesh assembly (Figures 2-3), the method comprising: forming a first mesh sheet (200A) comprising a plurality of first holes (202A) arranged according to a first pattern; forming a second mesh sheet (200B) comprising a plurality of second holes (202B) arranged according to a second pattern, wherein the second mesh sheet (200B) is on top of the first mesh sheet (200A) so that at least one hole (one of 202A/202B) of the plurality of first holes (202A), wherein the second mesh sheet (200B) is at least partially obstructed by the second mesh (200B).  Andre, Figures 3-4, fails to teach wherein the second mesh is stacked on top of and attached to the first mesh sheet.  However, in another embodiment (Figure 17, [00173]), Andre teaches wherein layers of mesh may be stacked on top of one another and attached after material has been removed to form the holes ([0073]), and when combined, teaches wherein a second mesh (one of 1112/1114/1116, when combined) is stacked on top of and attached to the first mesh sheet (another of #1112/1114/1116, adjacent to send second mesh sheet, when combined).  It is noted that throughout the disclosure, Andre suggests that the embodiments are non-limiting and that the array of forming methods and embodiments may be combined or employed in other embodiments ([0034]-[0036], [0056], [0073]), and the description ([0073]) of multilayer structure of Figure 17 explicitly states that various other configurations may be employed in other embodiments, such as, for example, the embodiment of Figures 3-4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Andre, Figures 3-4, with the forming method of Andre, Figure 17, so as to provide simple substitution of one known three-dimensional structure forming method for another, to provide the predictable result of either method (one-piece vs multilayer construction) being capable of forming the three-dimensional structure according to Andre’s disclosure.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 18, it is obvious that Andre teaches wherein the stacking of the second mesh sheet (Figures 3-4, #200B, when combined with method of Figure 17) on top of the first mesh sheet (200A, when combined) causes the first pattern and the second pattern to form at least one first centric hole (Figure 20, #1402A) of the plurality of first holes (Figure 3-4, #202A; Figure 20, #1402A) that is fully aligned with and unobstructed (forming through hole #1406) by at least one second centric hole (1402B) of the plurality of second holes (202B/1402B).  The Examiner notes that Andre teaches wherein the hole patterns are fully customizable/adjustable to form a desired structure/pattern ([0088]), and further that Andre teaches example hole patterns may include concentric/unobstructed holes as in Figure 20, as well as partially obstructed holes (Figures 3-4, 21 and 24).  Therefore, the claimed configuration is obvious over Andre.
	With respect to Claim 21, Andre teaches wherein the first and second pattern comprise a pattern in which each hole (202A/202B) is provided at a pre- determined distance from all neighboring holes 202A/202B.
	With respect to Claim 23, Andre is relied upon for the reasons and disclosures set forth above.  Andre further teaches wherein each hole (202A) of the first mesh sheet (200A) and each hole (220B) of the second mesh sheet (200B) has a diameter in an unspecified range which is appropriate for use in a portable electronic device to reduce fan noise in a near identical manner to Applicant’s device.  Andre fails to explicitly teach wherein each hole of the first mesh and each hole of the second mesh has a diameter in a range of 0.01 mm to 0.1 mm.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein each hole of the first mesh and each hole of the second mesh has a diameter in a range of 0.01 mm to 0.1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claim 25, Andre teaches wherein the first pattern and the second pattern comprises a pattern in which an angle between a center of a hole (one of holes #202A/202B) and two corresponding centers of two neighboring holes (two neighboring holes #202A/202B of said one hole #202/A/202B) of the hole is in a range of 30 degrees to 90 degrees (clearly seen in Figures 1A-B, 3-4 and 18, for example).  
	With respect to Claim 27, Andre teaches wherein the first pattern and the second pattern comprises a repetitive pattern (clearly seen in Figures 1A-B, 3-4 and 18, for example).   
	With respect to Claim 28, Andre teaches wherein the first pattern and the second pattern comprises are identical (clearly seen in Figures 1A-B and 3-4, for example).   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andre (2013/0189458), with NPL1 (NIST, Glossary of Key Information Security Terms – definition of Portable Electronic Device) provided as evidence.
	With respect to Claim 16, Andre teaches a computing system (Figure 19, note that housing #1300 is for a portable electronic device) comprising: an ultra-thin housing (1300 – in the same way as Applciant’s) with an opening (defined by opening occupied by three dimensional structure denoted by first mesh/first surface #1300A and ending at an outermost surface of housing #1300); a fan (Figure 22, #1620); and a mesh assembly (1600) of claim 1 provided between the fan (1620) and the opening (when structure #1600 is used in housing #100 of Figure 19 – [0075]-[0076], [0080]-[0081]) for noise attenuation ([0071]), the a mesh assembly (Figures 3-4) comprising: a first mesh sheet (200A) and a second mesh sheet (200B), wherein the second mesh sheet (200B) is integrally formed on top of and attached to the first mesh sheet (200A); the first mesh sheet (200A) comprising a plurality of first holes (202A) arranged according to a first pattern; the second mesh sheet (200B) comprising a plurality of second holes (202B) arranged according to a second pattern; and wherein at least one hole (one of 202A/202B) of the plurality of first holes (202A) is at least partially obstructed by the second mesh sheet (200B).  Regarding the, noise attenuation requirement, the Examiner notes that paragraph [0071] specifically refers to larger holes providing greater acoustical transmission and smaller holes providing less acoustic transmission.  In other words, the smaller holes (i.e. partially obstructed holes) provide greater noise attenuation (i.e. less acoustic transmission) than larger holes.  Further, regarding the ultra-thin housing limitation, the Examiner notes that the Andre device of Figure 19 includes a housing for an unspecified portable electronic device, and Applicant’s Specification provides non-limiting examples of the claimed “ultra-thin housing” to be a laptop or notebook.  NPL1, which is a Glossary of Key Information Security terms, provided by the National Institute of Standards and Technology defines a portable electronic device as “any nonstationary electronic apparatus with singular or multiple capabilities of recording, storing, and/or transmitting data, voice, video, or phot images.  This includes but is not limiting to laptops…”  Therefore, NPL, provides evidence that the generic portable electronic device of Andre could include a laptop, among many other non-stationary devices as defined by NPL1.  Andre, Figures 3-4, fail to teach wherein the second mesh is stacked on top of and attached to the first mesh sheet.  However, in another embodiment (Figure 17, [00173]), Andre teaches wherein layers of mesh may be stacked on top of one another and attached after material has been removed to form the holes ([0073]), and when combined, teaches wherein a second mesh (one of 1112/1114/1116, when combined) is stacked on top of and attached to the first mesh sheet (another of #1112/1114/1116, adjacent to send second mesh sheet, when combined).  It is noted that throughout the disclosure, Andre suggests that the embodiments are non-limiting and that the array of forming methods and embodiments may be combined or employed in other embodiments ([0034]-[0036], [0056], [0073]), and the description ([0073]) of multilayer structure of Figure 17 explicitly states that various other configurations may be employed in other embodiments, such as, for example, the embodiment of Figures 3-4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Andre, Figures 3-4, with the forming method of Andre, Figure 17, so as to provide simple substitution of one known three-dimensional structure forming method for another, to provide the predictable result of either method (one-piece vs multilayer construction) being capable of forming the three-dimensional structure according to Andre’s disclosure.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Allowable Subject Matter
Claims 13-14 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive with regard to claims 1-2, 5, 7, 9, 11-12, 15-18, 21, 23, 25 and 27-28.  The Examiner considers it to be obvious that Andre teaches all of the limitations of claims 1-2, 5, 7, 9, 11-12, 15-18, 21, 23, 25 and 27-28.
Regarding the features #1-4 on Page 8 of Applicants’ arguments, in which Applicant argues distinctions between the claimed and the Andre reference, the Examiner believes that each of the argued features #1-4 have been adrees in the new obviousness rejection of Andre, as each of the argued “features” are directed toward newly claimed features.
Further, regarding claims 7 and 23, Applicant argues that the Examiner “mistakenly argues that these features would be obvious to one of ordinary skill in the art,” on pages 9-10 of the arguments; however; the Examiner has not merely argued that the claimed diameter range of the holes is obvious without any evidence.  On the contrary, the Examiner has detailed that: “Andre is relied upon for the reasons and disclosures set forth above.  Andre further teaches wherein each hole (202A) of the first mesh sheet (200A) and each hole (220B) of the second mesh sheet (200B) has a diameter in an unspecified range which is appropriate for use in a portable electronic device to reduce fan noise in a near identical manner to Applicant’s device.  Andre fails to explicitly teach wherein each hole of the first mesh and each hole of the second mesh has a diameter in a range of 0.01 mm to 0.1 mm.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein each hole of the first mesh and each hole of the second mesh has a diameter in a range of 0.01 mm to 0.1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.”  Applicant has failed to provide any argument or evidence explicitly refuted the Examiner’s position and reliance on In re Aller, 105 USPQ 233.  Therefore, Applicant’s arguments are not persuasive with respect to claims 7 and 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837